 



Exhibit 10.43
HEALTH FITNESS CORPORATION
CASH INCENTIVE PLAN
ARTICLE 1.
PURPOSE
     1.1 Performance Bonuses. The purpose of the Health Fitness Corporation Cash
Incentive Plan (the “Plan”) is to provide incentives and rewards to certain key
employees of Health Fitness Corporation (“Company”) in the form of incentive
bonuses based on the achievement of certain performance objectives, as well as
individual performance.
ARTICLE 2.
ADMINISTRATION
     2.1 Administration and Delegation of Authority. The Plan shall be
administered by the Board or by a Committee of the Board consisting of two or
more directors who shall be appointed by and serve at the pleasure of the Board;
provided, that if the Board delegates administration to a Committee, such
Committee shall have no authority for matters under this Plan relating to or
affecting non-employee directors, and the Committee further shall have no
authority for matters under this Plan relating to or affecting the executive
officers of the Company designated from time to time by the Board as Section 16
officers under the Securities Exchange Act of 1934, as amended (the “Section 16
Officers”) except the authority to make recommendations to the Board. The Board
further may subject such delegation to such additional restrictions on authority
as it may deem necessary and appropriate and thereafter shall continue to have
the power to take action with respect to all matters pertaining to this Plan
with or without recommendation of the Committee. No member of the Board of
Directors or such Committee shall participate in any decisions concerning the
payments to be made to him or her, or other matters relating to his or her
benefits hereunder. All actions of the Board (upon recommendation of the
Committee in the case of Section 16 Officers) or by the Committee (in the case
of other Participants) shall be determined by a majority of its members at a
meeting at which a quorum is present, or by a majority of all members in writing
signed by all members, whether or not voting in favor of such determination. A
majority of all of the members shall constitute a quorum.
     2.2 Powers. Except as otherwise provided herein, the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or the
Committee (in the case of other Participants) shall have full power and
authority to administer and interpret the Plan, to make and amend rules,
regulations and guidelines for administering the Plan, to prescribe the form and
conditions of the respective agreements evidencing each Award (which may vary
from Participant to Participant), and to make all other determinations necessary
or advisable for the administration of the Plan. The interpretation of the Plan
by the Board (upon recommendation of the Committee in the case of Section 16
Officers) or by the Committee (in the case of other

 



--------------------------------------------------------------------------------



 



Participants), and all actions taken and determinations made by the Board or by
the Committee, as appropriate pursuant to the power vested in each of them
hereunder, shall be conclusive and binding on all parties concerned.
ARTICLE 3.
PARTICIPATION
     3.1 Selection of Participants and Plan Entry. The Board (upon
recommendation of the Committee in the case of Section 16 Officers) or the
Committee (in the case of other Participants) shall, from time to time,
designate those key employees who are eligible to participate in the Plan, shall
periodically review its selection of participants, shall make any changes as it
deems appropriate in its sole discretion, and may in its sole discretion,
designate certain key employees as being ineligible to participate in the Plan;
provided, however, that the discontinuation of a key employee’s eligibility
shall not alter, impair or reduce the value of any incentive bonus earned by
such key employee without his or her consent. Any key employee selected to
participate in the Plan shall continue to participate each performance period
until otherwise determined by the Board (upon recommendation of the Committee in
the case of Section 16 Officers) or by the Committee (in the case of other
Participants). Hereafter, a key employee selected to participate in the Plan
shall be referred to as a “Participant.”
ARTICLE 4.
BONUS PAYMENTS
     4.1 Determination of Incentive Bonus.
          4.1.1 Determination of Performance Goals and Bonus. The Board (upon
recommendation of the Committee in the case of Section 16 Officers) or the
Committee (in the case of other Participants) shall determine each performance
period and the performance objectives and incentive bonus for each Participant
for such period. The Board (upon recommendation of the Committee in the case of
Section 16 Officers) or the Committee (in the case of other Participants) shall
set forth such performance objectives and incentive bonus in writing. The level
of bonus shall vary depending upon the level of the performance objectives
achieved. At each level, the amount of incentive bonus payable to the
Participant shall be either a specified dollar amount or a percentage of the
Participant’s base salary, as determined by the Board (upon recommendation of
the Committee in the case of Section 16 Officers) or the Committee (in the case
of other Participants); provided, however, that if a certain minimum percentage
of the performance objectives is not achieved, no incentive bonus will be paid
to the Participant. The performance objectives and maximum incentive bonus shall
be communicated to the Participant as soon as administratively practicable after
the beginning of the performance period. The incentive bonus for a Participant
may vary from performance period to performance period, and incentive bonus
awards may vary from Participant to Participant.
          4.1.2 Determination of Payout. After the completion of the performance
period, the Board (upon recommendation of the Committee in the case of
Section 16 Officers) or by the Committee (in the case of other Participants)
will determine and certify in writing the degree to which the performance
objectives have been achieved. The Board (upon

2



--------------------------------------------------------------------------------



 



recommendation of the Committee in the case of Section 16 Officers) or the
Committee (in the case of other Participants) may, in its discretion, decrease,
but not increase, the Participant’s maximum incentive bonus. If the Participant
terminates employment with the Company prior to the last day of the performance
period for a reason other than death or disability (as defined in Code
Section 22(e)), the Participant shall not earn the incentive bonus for that
performance period. If the Participant terminates employment with the Company
prior to the last day of the performance period due to death or disability, the
Participant shall be entitled to a prorated incentive bonus based on the portion
of the bonus earned as determined by the Board (upon recommendation of the
Committee in the case of Section 16 Officers) or the Committee (in the case of
other Participants).
     4.2 Performance Objectives. The performance objectives shall be limited to
any one, or a combination of, (i) revenue, (ii) net income, (iii) stockholders’
equity, (iv) earnings per share, (v) return on equity, (vi) return on assets,
(vii) total shareholder return, (viii) net operating income, (ix) cost controls,
(x) cash flow, (xi) increase in revenue, (xii) increase in share price or
earnings, (xiii) return on investment, (xiv) department or business unit
performance goals, (xv) increase in market share, (xvi) earnings before
interest, taxes, depreciation and amortization (“EBITDA”), (xvii) increase in
EBITDA, (xviii) gross margin, or (xix) increase in gross margin, in all cases
including, minimum threshold, target and maximum levels as may be determined by
the Board (upon recommendation of the Committee in the case of Section 16
Officers) or by the Committee (in the case of other Participants).
     4.3 Payment. The incentive bonus shall be paid to the Participant (or, in
the event of the Participant’s death to the Participant’s estate) in cash, in a
single lump-sum payment, as soon as administratively practicable after the date
the Company certifies the achievement of the performance objectives specified
for the performance period, but not later than the 15th day of the third month
following the end of the fiscal year during which the incentive bonus was
earned.
     4.4 Merger, Reorganization, Etc. Notwithstanding anything in the Plan to
the contrary, in the event of an acquisition of the Company through the sale of
substantially all of the Company’s assets and the consequent discontinuance of
its business or through a merger, consolidation, exchange, reorganization,
reclassification, extraordinary dividend, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise
(collectively referred to as a “transaction”), the Board only may, in its
discretion, modify the performance period, any of the performance objectives for
such period or provide for payment of all or a portion of the incentive bonus.
ARTICLE 5.
MISCELLANEOUS PROVISIONS
     5.1 Nontransferability. No Participant (or the estate or heirs at law of
any Participant) shall have any right to assign, encumber or otherwise
anticipate the right to receive payment hereunder, and the value of the
Participant’s incentive bonus awards under the Plan shall not be subject to
garnishment, attachment or any other legal process by the creditors of any
Participant (or the estate or heirs at law of any Participant) hereunder.

3



--------------------------------------------------------------------------------



 



     5.2 Liability of Company. The Company shall have no liability in connection
with the Plan except to pay any incentive bonus awards in accordance with the
terms of the Plan. The Company has made no representations to any Participant
with respect to the tax implications of any transactions contemplated by the
Plan. Each Participant shall obtain his or her own counsel to advise the
Participant with respect to the tax effect of the Plan.
     5.3 Binding Effect. The Plan shall be binding upon the Participants and the
Company and their heirs, executors and assigns. The Company shall not be a party
to any merger, consolidation or reorganization unless and until its obligations
under the Plan shall be expressly assumed by its successor or successors.
     5.4 Payment in Case of Incompetency. If, in the judgment of the Board (upon
recommendation of the Committee in the case of Section 16 Officers) or by the
Committee (in the case of other Participants), based upon facts and information
readily available to it, any person entitled to receive a payment hereunder is
incapable for any reason of personally receiving and giving a valid receipt for
the payment of a benefit, the Company may cause such payment or any part thereof
to be made to the duly appointed guardian or legal representative of such
person, or to any person or institution contributing to or providing for the
care and maintenance of such person, provided that no prior claim for said
payment has been made by a duly appointed guardian or legal representative of
such person. The Company shall not be required to see to the proper application
of any such payment made in accordance with the provisions hereof, and any such
payment shall constitute payment for the account of such person and a full
discharge of any liability or obligation of the Company.
     5.5 Withholding. The Company shall have the right to deduct from all
amounts payable hereunder any state or federal taxes required by law to be
withheld with respect to such awards. If the Company is unable to withhold such
federal and state taxes, for whatever reason, the Participant hereby agrees to
pay to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law.
     5.6 Right to Terminate Employment. No employee or other person shall have
any claim or right to receive incentive bonus awards under or otherwise
participate in the Plan. Except as otherwise provided in an employment agreement
between the Participant and the Company, neither the Plan nor any action taken
hereunder shall be construed as giving any employee any right to be retained in
the employment of the Company, interfere with the right of the Company to
discharge any employee at any time, give the Company the right to require an
employee to remain in its employ, or interfere with the employee’s right to
terminate employment at any time.
     5.7 Compliance with Applicable Laws. The Company and Participants intend
that the Plan comply with any applicable provisions of the Internal Revenue Code
of 1986, as amended from time to time, and the regulations thereunder, with any
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder, and with any applicable provisions of
the Securities Exchange Act of 1934, as amended. If, at a

4



--------------------------------------------------------------------------------



 



later date, these provisions are construed in such a way as to make the Plan
null and void, the Plan shall be given effect in a manner that shall best carry
this intention.
     5.8 Notices. Any notice, election or form to be delivered pursuant to the
Plan shall be given in writing and delivered, personally or by first-class mail,
postage prepaid, to the Company, the Participant or any other person, as the
case may be, at their last known address.
     5.9 Headings. Headings or titles at the beginning of articles and sections
are for convenience of reference, shall not be considered a part of the Plan,
and shall not influence its construction.
     5.10 Amendment and Termination. The Board of Directors, and only the Board
of Directors, may alter, amend or terminate the Plan at any time; provided,
however, that no amendment to the Plan may alter, impair or reduce the value of
a Participant’s incentive bonus awards to the extent earned prior to the
effective date of such amendment, without the written consent of such
Participant.
     5.11 Governing Law. The provisions of the Plan shall be construed and
enforced according to the laws of the State of Minnesota to the extent that such
laws are not preempted by any applicable federal law.
     The Company has caused this Plan to be executed by its duly authorized
officer effective as of March 27, 2007.

            HEALTH FITNESS CORPORATION
      By:   /s/ Gregg O. Lehman     Its President and Chief Executive Officer  
 

5